Citation Nr: 0924592	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  03-19 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart murmur.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June to July 1976.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA).  On his July 2003 Form 9 and in 
April 2004, the Veteran requested a hearing before a member 
of the Board.  In July 2004, he cancelled his Board hearing 
request.  In January 2006 and September 2007, the Board 
remanded the claim for further development.


FINDING OF FACT

A heart murmur did not have onset during active service and 
is not etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for heart murmur have not 
been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  That notwithstanding, the Appeals Management Center 
(AMC) cured the defect by sending a subsequent letter to the 
Veteran in September 2007 that specifically notified him 
regarding the assignment of disability ratings and effective 
dates for any grant of service connection.  The claim was 
subsequently readjudicated by a March 2009 supplemental 
statement of the case (SSOC). 

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  He has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded him with appropriate 
VA examinations, and afforded him the opportunity to give 
testimony before the Board, which he declined to do.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the claims file.  The 
Board notes that treatment records from Dr. J. S. were 
destroyed and no response from Dr. Q. A. was received.  Also, 
October 2007 correspondence from the Social Security 
Administration (SSA) indicated that medical records were 
unable to be located and that further efforts would be 
futile.  If VA makes reasonable efforts to obtain relevant 
non-federal records but is unable to obtain them, or after 
continued efforts to obtain federal records concludes that it 
is reasonably certain they do not exist or further efforts to 
obtain them would be futile, VA will provide the claimant 
with oral or written notice of that fact. 38 C.F.R. § 
3.159(e).  The March 2009 SSOC provided the appellant with 
notice of the response from SSA and Dr. J. S., and also 
notified the appellant that Dr. Q. A. did not respond to a 
second request for treatment records.  

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Factual Background

Service treatment records (STR's), including a June 1976 
entrance examination and report of medical history, as well 
as a June 1976 Medical Board report of medical history and 
examination are negative for any complaints, treatment, or 
findings related to a heart murmur.  Records reveal that the 
Veteran served on active duty for approximately two weeks 
before he was separated from service because of not meeting 
medical fitness standards due to an old left ankle fracture 
that existed prior to service and was not aggravated in 
service.  

Post service treatment records including treatment records 
from Dr. G., Dr. C., Dr. W., Wallbarger General Hospital, 
Hood General Hospital, and Brazos Medical dated from 1994 to 
2001 are negative for any complaints, treatment, or diagnoses 
related to a heart murmur.  An April 1996 pulmonary function 
report from Hood General Hospital noted a history of the 
Veteran smoking a half a pack a day of cigarettes for five to 
six years with cessation noted in 1994.  The impression was 
severe large and small airways obstructive deficit with a 
degree of a restrictive component.  Another record reported 
that cardiac and pulmonary findings were within normal 
limits.  A November 1999 chest x-ray from Wallbarger General 
Hospital revealed that the heart, aorta, and mediastinum were 
normal.  

July to November 2004 treatment records from Dr. S. P. H. 
found on cardiovascular examination that the heart had 
regular rate and rhythm without S3 or S4.  There was I-II/VI 
systolic murmur at the apex without radiation.  Dr. S. P. H. 
indicated that he did not believe that the Veteran's 
shortness of breath had a significant cardiac component and 
was more likely related to chronic obstructive pulmonary 
disease (COPD).  A July 2004 record noted that the Veteran 
was diagnosed with a heart murmur while he was in the Army in 
1972. 

September 2004 correspondence from Dr. S. P. H. reported that 
the July 2004 echocardiography revealed a mild mitral valve 
and tricuspid valve insufficiencies.  Dr. S. P. H. opined 
that the Veteran's medical condition of valvular disease may 
or may not be related to military service.  In other 
September 2004 correspondence, Dr. S. P. H. opined that the 
Veteran's medical condition of valvular disease is as likely 
as not to be related to military service.  

A December 2004 record from Dr. M. D. A. found that the 
Veteran had normal S1 and S2 without murmur.  

On May 2007 VA examination, it was noted that the claims file 
was reviewed.  The Veteran reported that at the end of June 
1976, he went on a 10 mile hike and felt some shortness of 
breath.  He was seen by a medical provider and diagnosed with 
a heart murmur.  He reported that he was medically discharged 
from the Army.  He indicated that upon discharge, he was 
symptomatic but "felt fine."  He denied any chest pain or 
shortness of breath or any discomforts.  He stated that he 
was seen by a cardiologist in August 1976 and diagnosed with 
a heart murmur.  A cardiovascular examination revealed that 
the Veteran had a systolic murmur at the apex LMCL, 5ICS 
radiating to the left axillary 2/6.  After examination, the 
impression was mitral regurgitation by echocardiogram by 
private cardiologist.  The examiner opined that this was more 
likely than not first found and diagnosed in active military 
duty.  The examiner also stated that he found that the 
Veteran had no heart disabilities.  Then, the examiner opined 
that he could only speculated as to the etiology of this 
cardiac murmur as being congenital in nature and added that 
nothing brought on the heart murmur in the military and 
nothing aggravated it.  The examiner noted that the 
preexisting disease to the regurgitation disease was smoking 
for 30 years.  

June 2007 to February 2009 treatment records from VA North 
Texas Health Care System were negative for any complaints or 
treatment related to a heart murmur.  A past medical history 
of a heart murmur was noted.  The Veteran reported that he 
had a "leaking valve" since 1976.  A June 2007 addendum to 
a treatment record indicated that radiographs of the heart 
were normal.  Another record noted that a stress test dated 
in 2004 was normal.  Several physical examinations reported 
that the heart had a regular, rate, and rhythm and no murmurs 
were detected.  A January 2008 record noted a history of 
heart valvulopathy as reported by the Veteran.  

On February 2009 VA review examination, it was noted that the 
claims file was reviewed.  The VA physician noted that a 
review of the claims file, including STR's, disclosed no Army 
reports of a murmur or a heart condition.  The cardiologist 
report from July 2004 disclosed a grade 1-2 murmur heard at 
the apex of the heart and normal rhythm.  The 
electrocardiogram disclosed only trivial tricuspid 
regurgitation and mitral valve regurgitation.  The valves 
were entirely normal.  There was no dilation of the left 
atrium or of either ventricle.  No specific diagnosis was 
listed.  The examiner noted that recent chest x-rays dated in 
January 2009 showed no enlargement of the heart.  An 
electrocardiogram completed within the last year at the 
Dallas VA Medical Center (VAMC) was normal.  There was no 
report of a heart condition found in the Dallas VAMC medical 
records.  The physician diagnosed the Veteran with essential 
hypertension, hyperlipidemia, umbilical hernia, tobacco use 
disorder, and pulmonary emphysema.  The physician opined that 
there was no evidence that the Veteran had ever had a heart 
valve or other heart disorder.  

An October 2007 treatment record from Dr. S. P. H. included a 
diagnosis of valvular heart disease, hypertension, and 
dyslipidemia.  

III.  Criteria & Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  For a 
Veteran who served 90 days or more of active service during a 
war period or after December 31, 1946, there is a presumption 
of service connection for organic heart disease, if the 
disability is manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).

On review of the record the Board notes that although recent 
treatment records from VA North Texas Health Care System and 
a February 2009 VA examination review indicated that the 
Veteran does not currently have a heart murmur, a May 2007 VA 
examination and treatment records from Dr. S. P. H. included 
a diagnosis of a systolic murmur.  Giving the Veteran the 
benefit of the doubt, the Board finds that the initial 
threshold requirement of having a current disability to 
establish service connection is met.  However, a heart murmur 
was not found in service.  On June 1976 entrance examination 
and on June 1976 Medical Board examination, no abnormalities 
of the heart were reported.  Although the Veteran indicated 
that his heart murmur was detected by a cardiologist in 
August 1976, there are no objective records to support the 
Veteran's claim.  The earliest competent (medical) evidence 
of a heart murmur is in 2004, approximately 28 years after 
the Veteran was separated from service.  Such a lengthy lapse 
of time between service separation and the earliest 
documentation of current disability is of itself a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Consequently, 
service connection for a heart murmur on the basis that such 
disability became manifest in service is not warranted.  And 
as there is no objective evidence that the Veteran's heart 
murmur was manifested in the first postservice year, 
presumptive service connection for such pathology under 
38 U.S.C.A. § 1112 likewise is not warranted.  Regardless, 
the Veteran did not have the required 90 days of active 
service to be afforded any presumptions under 38 U.S.C.A. 
§ 1112.

However, the Veteran may still establish service connection 
for his heart murmur by competent evidence relating it to a 
disease or injury in service.  The Board acknowledges that 
there are conflicting medical opinions as to the etiology of 
the Veteran's heart murmur, associated with the Veteran's 
claims file.  In evaluating the probative value of medical 
evidence, the Board notes that it is free to favor one 
opinion over another, provided it offers an adequate basis 
for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court, however, recently held that claims file 
review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a requirement for private 
medical opinions.  Review of a claims file by a VA examiner, 
without more, does not automatically render the examiner's 
opinion competent or persuasive, and conversely, a private 
medical opinion may not be discounted solely because the 
opining clinician did not review the claims file. Nieves-
Rodriguez v. Peake, No. 06- 0312 (U.S. Vet. App. Dec. 1, 
2008).

In this regard, although the VA examiner opined in May 2007 
that mitral regurgitation was more likely than not first 
found and diagnosed in active military duty.  The Board finds 
that this opinion was inconsistent with the STR's that were 
completely devoid of any mention of a heart murmur or mitral 
regurgitation.  The Board is of the opinion that the 
contemporaneous STR's which weigh heavily against the claim 
had greater probative value than the May 2007 VA examiner's 
opinion reporting a diagnosis made in service many years 
later.  The STR's were a record of objective examination, 
prepared at the crucial time (i.e. while the Veteran was 
still in service), which give the STR's greater evidentiary 
value than a record made many years later.

The VA examiner also opined that he could only speculate as 
to the etiology of the Veteran's cardiac murmur as being 
congenital in nature and found nothing brought on the heart 
murmur in the military and nothing aggravated it.  The Board 
notes that speculative and inconclusive evidence cannot be 
used to support a claim for benefits.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

Likewise, the Board affords the September 2004 statement by 
Dr. S. P. H no probative value because the physician stated 
there "may or may not be" a relationship.  A medical 
opinion expressed in terms of "may," also implies "may or may 
not" and is too speculative to establish a plausible claim.  
Obert v. Brown, 5 Vet. App. 30 (1993).  In another September 
2004 statement, Dr. S. P. H. opined that valvular disease is 
as likely as not to be related to military service.  However, 
he provides no basis for this opinion, such as test results 
or physical examination findings that support his opinion.  
Also, there is no indication that Dr. S. P. H. reviewed the 
Veteran's STR's or medical history prior to 2004.  It appears 
that Dr. S. P. H. relied on the medical history solely 
reported by the Veteran of being diagnosed with a heart 
murmur while he was in the Army, which as previously 
mentioned is inconsistent with STR's.  It was also noted that 
this diagnosis was provided in 1972, which is four years 
prior to the Veteran's enlistment in the Army.  Thus, Dr. S. 
P. H.'s opinion is conclusory and appears to be speculative 
at best.  Speculative medical opinions are insufficient to 
establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

There are no probative medical opinions relating any current 
heart murmur or mitral regurgitation to the Veteran's 
service.  There is a preponderance of evidence against the 
claim.  

The Board has considered the Veteran's contentions that he 
has a current heart murmur that is related to his service.  
The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  However, although the 
Veteran is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or 
varicose veins, the Veteran is not competent to provide 
evidence as to more complex medical questions.  See Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The issues do not involve a simple medical assessment.  See 
Jandreau; see also Woehlaert.  The claimant is not competent 
to provide more than simple medical observations.  The 
current medical assessments may not be made via lay 
observation alone and the Veteran is not competent to provide 
a complex medical opinion regarding the etiology of the 
claimed disabilities.  See Barr.  Thus, the Veteran's lay 
assertions are not competent or sufficient in that regard.




ORDER

Service connection for a heart murmur is denied. 




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


